Citation Nr: 1739594	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to January 31, 2012 and in excess of 50 percent from that date to October 18, 2016, for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2011 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 Travel Board hearing and a transcript of this hearing is of record.  

In a June 2012 rating decision the RO increased the Veteran's disability rating for his PTSD from 30 percent to 50 percent effective January 31, 2012. In an April 2017 rating decision, the RO again increased the Veteran's disability rating for his PTSD from 50 percent to 100 percent effective October 18, 2016.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

From the period of November 29, 2010 to October 17, 2016, the Veteran's PTSD manifested as impaired memory, disturbance of motivation and mood, difficulty maintaining social relationships with sleep impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent for service-connected PTSD are met for the period prior to January 31, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met for the period of January 31, 2012 to October 18, 2016. 38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Separate Diagnostic Codes (Code) identify the various disabilities. Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2. 

It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 , and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor, 38 C.F.R. § 4.3 . If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159 (a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a)(2).

The Veteran's claim for a higher evaluation for his PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award. In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected acquired psychiatric disorder was evaluated under Diagnostic Code 9400 (Generalized Anxiety Disorder) and Code 9411 (PTSD). The regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires a showing of  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual. The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

III.  Analysis 

a.  November 29, 2010 to January 30, 2012

In May 2011 the Veteran was originally granted service connection for an anxiety disorder and rated as 30 percent disabled effective November 29, 2010.  The Veteran is currently seeking an initial rating in excess of 30 percent. 

Throughout the initial rating period the Veteran received VA treatment for his anxiety disorder, which was later reclassified as PTSD.  A February 2011 VA treatment record noted the Veteran reported frequent nightmares but indicated he had recently become more stable with medication.  The Veteran's wife reported the Veteran's memory was "okay" for the most part.  The Veteran appeared in casual dress, was polite, and had normal speech.  The treatment provider noted the Veteran's mood as euthymic with a congruent affect.  The Veteran's thought process was noted to be logical with good judgment and insight.  The Veteran denied suicidal and homicidal ideation.  

The Veteran was provided with a February 2011 VA examination for his anxiety disorder. The Veteran reported he stopped working in 2009 due a job-related injury. The Veteran reported keeping in touch with his family and attending family functions.  The Veteran noted he was able to manage his medication with the assistance of his wife but that he was able to perform the activities of daily living and maintain his personal hygiene independently.  The examiner noted previous GAF scores of 54 and 56 in 2010 indicating moderate symptoms.  The Veteran reported experiencing social distance as he does not socialize with other people. The Veteran endorsed sleep difficulties due to nightmares. The VA examiner noted the Veteran had mild hypervigilance with no strong startled reaction.  The examiner found upon physical examination that the Veteran was appropriately groomed, cooperative, and had logical and goal oriented thought processes.  The examiner noted the Veteran had poor concentration with good recall.  The examiner assigned a GAF score of 58 indicating moderate symptoms.   

In addition to the medical evidence of record the Veteran's wife submitted a March 2011 lay statement.  She indicated when the Veteran returned from Vietnam he was grumpy and unwilling to engage in activities.  She indicated the Veteran wanted to isolate and would have trouble remembering things.  The Veteran's wife indicated the Veteran would have frequent trouble sleeping and would often have nightmares.  She also indicated that recently the Veteran has had trouble remembering to do tasks around the house and is quick to anger.  Lay persons are competent to attest to factual matters of which she has first-hand knowledge (e.g., witnessing the Veteran have frequent trouble sleeping and being quick to anger).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To this extent, the Board finds that the Veteran's wife is competent to report the Veteran's observable symptoms of PTSD.  

The Board notes in a May 2011 rating decision the Veteran was originally granted service connection for anxiety disorder and rated as 30 percent disabled effective November 29, 2010, the date of his claim.  On January 31, 2012 the Veteran submitted a statement indicating he sought an increased evaluation for his anxiety disorder.  As this statement came within one year of the Veteran's May 2011 rating decision, the Board considers this statement to be a notice of disagreement with the initial evaluation for his anxiety disorder.  In a June 2012 rating decision the RO reclassified the Veteran's anxiety disorder as PTSD and granted him an increase to 50 percent effective January 31, 2012.  

It appears as if the RO considered the Veteran's January 31, 2012 statement to be a new claim for an increased evaluation rather than a notice of disagreement with his initial rating.  As such, when the RO granted the Veteran an increased rating and assigned an effective date based on his date of claim, it did so with a misunderstanding of the date.  As the Veteran's January 31, 2012 correspondence was his notice of disagreement with the initial rating his date of claim would be the same as his date of claim for entitlement to service connection, which was November 29, 2010.  Thus, it appears that the RO made an error when assigning an effective date of January 31, 2012.  

In addition, the Board finds the Veteran's symptoms from the period in question, November 29, 2010 to January 31, 2012, are consistent with the criteria for a 50 percent disability rating. Specifically, the evidence of record demonstrates the Veteran's PTSD was productive of reduced reliability and productivity, some impairment of long-term memory; disturbances of motivation and mood; difficulty understanding complex commands; and difficulty in establishing and maintaining social relationships.  See February 2011 VA examination and March 2011 Lay Statement.  These symptoms are specific criteria for a 50 percent disability rating. When considered along with his symptoms of nightmares, chronic sleep impairment, and irritability, the Board finds that the Veteran's disability picture is consistent with the rating criteria for a 50 percent disability rating.  See Id.  

A higher 70 percent disability rating is not warranted because the preponderance of the evidence does not demonstrate that the Veteran's disability picture more closely approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood. The Veteran's symptoms are not consistent with the types and severity of those listed in the criteria for a higher, 70 percent, disability rating. Specifically, the criteria for a 70 percent disability rating include suicidal ideation, neglect in personal hygiene, impaired impulse control, and intermittently illogical speech.  The Veteran specifically denied suicidal ideation in a February 2011 VA treatment record and February 2011 VA examination.  His personal hygiene was noted to be normal by the February 2011 examiner and February 2011 VA treatment provider.  The Veteran's judgement, insight, and speech were all noted to be normal by the February 2011 VA treatment record and February 2011 VA examination.  Thus, his symptom is not as severe as contemplated by the 70 percent rating criteria.

As such, the Board finds an initial rating of 50 percent, but no higher, is warranted for the Veteran's service-connected PTSD.  

b.  January 31, 2012 to October 17, 2016

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD for the period of January 31, 2012 to October 17, 2016.  

Throughout this period the Veteran received two VA examinations in connection with his claim for an increased rating.  In a February 2012 examination the VA examiner noted diagnoses of PTSD and alcohol abuse which was in full remission. The examiner found the Veteran was experiencing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The Veteran noted he was able to talk to his wife rather than just walking away from her.  The Veteran reported he normally only gets five hours of sleep a night and frequently wakes up.  The Veteran reported he spends most of his time alone but that he does visit his sister, talk to his brother on the phone and attends a support group.  The Veteran did report one incident where he "went for his knife" when a kid in his neighborhood jokingly said give me your money.  The Veteran noted he has not worked since 2009 due to a job related injury.  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

In addition the Veteran was provided with a January 2016 VA examination.  The examiner noted the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran reported that his marriage was very good but had its up and downs due to his anger issues. The Veteran reported symptoms of anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood. The examiner noted the Veteran was pleasant and cooperative, appeared older than stated age as he walked with cane, and was well groomed.  The Veteran exhibited good eye contact, with normal speech and a mildly depressed mood.  The Veteran's affect was noted to be normal and he was noted to be coherent and logical with good insight and judgment.  The Veteran denied hallucinations and suicidal or homicidal ideation.  The Veteran's wife stated he prefers to stay home.  

The Veteran also received VA treatment during this period.  In an August 2012 VA treatment record the Veteran stated that he never had little interest or pleasure in doing things and never felt down, depressed, or hopeless.  An October 2012 VA treatment record noted the Veteran presented as alert but disheveled and somewhat unkempt looking with long hair and a long beard.  The Veteran reported getting grouchy easily.  The treatment provider noted the Veteran's affect was tired looking.  The treatment provider found the Veteran to be cooperative with good eye contact.  The treatment provider noted the Veteran was not coping well but had fair insight.  The Veteran denied suicidal or homicidal ideation.  A December 2012 VA treatment record noted the Veteran continued to be quick to anger but was quicker to calm down.   

A June 2013 VA treatment record noted the Veteran was alert and casually dressed.  The VA treatment provider noted the Veteran's mood was okay, his affect was tired looking, he had good insight, was coping emotionally, and had a logical thought process.  The Veteran denied suicidal and homicidal ideation.  

A July 2014 VA treatment record noted the Veteran was oriented to the year but not the month or day.  An August 2014 VA treatment record noted the Veteran was alert, casually dressed, his mood was "not too good", but his affect was pleasant and jovial.  The Veteran was noted to continue to have difficulty coping emotionally but had fair insight.  The Veteran denied suicidal and homicidal ideation.  A December 2014 VA treatment record noted the Veteran was angry often. Specifically, the Veteran noted he recently argued with a neighbor and frequently got mad at his wife. 

A February 2015 VA treatment record noted the Veteran was isolating more and not wanting to participate in activities.  The Veteran noted he becomes irritated in crowds and when driving. The treatment provider noted the Veteran exhibited polite behavior, normal speech, and an euthymic mood.  The Veteran was noted to be oriented with no memory impairment. The Veteran exhibited logical thought process and thought content; specifically the treatment provider noted the Veteran recognized he was not engaging.  The Veteran was noted to have good judgment and insight.  The Veteran denied suicidal and homicidal ideation.  A December 2015 VA treatment record noted the Veteran was doing okay but that holidays were typically bad for him from an emotional standpoint. 

The Veteran has provided lay statements detailing his PTSD symptoms.  The Veteran's PTSD symptoms were noted to be their most severe by him in an October 2013 VA Form 9 submitted by the Veteran.  He indicated that he had social impairment with isolation.  The Veteran noted he had not worked for several years and avoids his family members.  The Veteran stated his relationship with his wife is like a roller coaster.  The Veteran endorsed weekly nightmares and flashbacks causing him to be afraid to sleep.  The Veteran reported being irritable with periods of violence.  The Veteran endorsed a neglect of his personal appearance and personal hygiene, noting that he needs to be forced to take a bath.  The Veteran indicated he had memory loss so severe that he forgets names, and the current year, month, and day.  The Veteran reported feelings of hopelessness.  

Additionally the Veteran and his wife provided testimony at a November 2016 Board hearing. The Veteran reported he did not sleep well at night due to nightmares. The Veteran noted he is currently taking medication which helps him control his anger. The Veteran's wife testified that the Veteran does not want to spend time with his family because they are too loud and make him nervous. She also noted the Veteran did not like to be in crowded places such as shopping malls. The Veteran's wife indicated the Veteran does not go fishing with his brother anymore because he loses his balance often. The Veteran noted he starts projects but does not finish them because he gets frustrated. The Veteran stated he stopped working in 2009 after falling on the job.  As noted above lay persons are competent to attest to factual matters of which he or she has first-hand knowledge.  Jandreau, supra.  To this extent, the Board finds that the Veteran and his wife are competent to report his PTSD symptoms.  

The Board finds the Veteran's symptoms from the period of January 31, 2012 to October 17, 2016 are consistent with the criteria for a 50 percent disability rating. Specifically, the evidence of record demonstrates the Veteran's PTSD was productive of reduced reliability and productivity, some impairment of long-term memory (See February 2012 VA examination); disturbances of motivation and mood (See February 2012 and January 2016 VA examinations and October 2012 and July 2014 VA treatment records); difficulty understanding complex commands; and difficulty in establishing and maintaining social relationships (See February 2012 VA Examination).  These symptoms are specific criteria for a 50 percent disability rating. When considered along with his symptoms of nightmares, chronic sleep impairment, and irritability, the Board finds that the Veteran's disability picture is consistent with the rating criteria for a 50 percent disability rating.  See Id.  

A higher 70 percent disability rating is not warranted because the evidence of record does not demonstrate that the Veteran's disability picture more closely approximates a 70 percent disability rating. 

The Board notes the Veteran's October 2013 VA Form 9 endorsed some of the symptoms noted in the rating criteria for a 70 percent evaluation.  Specifically, the Veteran noted he experienced periods of violence, had impaired memory to the point of not remembering the current date, had an inability to maintain relationships, or maintain his personal hygiene.  

While the Veteran noted he experienced periods of violence his claims file only contains one notation of possible violence during this period.  The Veteran stated in his February 2012 VA examination that when a child in his neighborhood jokingly said give me your money to the Veteran he "went" for his knife.  It is unclear form this statement what the Veteran meant by "went" for his knife but the Veteran did not state that he used the knife on the child.  The Veteran's claims file is otherwise silent on instances of physical violence during the period on appeal.  The Veteran also indicated he had a memory impairment to the point of being unable to remember the year, month, or day.  However, the Veteran's July 2014 VA treatment record noted he was able to remember the year and a February 2015 VA treatment record noted the Veteran did not have a memory impairment.  

The Veteran also noted he has an inability to maintain relationships but in the same October 2013 VA Form 9 endorsed having a relationship with his wife.  In addition in his February 2012 VA examination the Veteran stated he frequently talks to his wife, visits his sister, and talks to his brother.  Additionally in his January 2016 VA examination the Veteran indicated despite its ups and downs his marriage is "very good."  Thus establishing the Veteran is able to maintain relationships.  Additionally, the Veteran noted he was unable to maintain his personal hygiene.  A VA treatment provider noted in an October 2012 treatment record that the Veteran looked disheveled due to his long beard and long hair but did not indicate whether the Veteran had long hair as a personal choice or because he was failing to take care of her personal hygiene.  The October 2012 VA treatment provider did not indicate the Veteran had other signs of poor personal hygiene.  Additionally the Veteran's other VA treatment records include multiple notations of him having an appropriate appearance, specifically, the January 2016 VA examiner noted the Veteran was able to perform self-care.  

Thus, while the Veteran's October 2013 VA Form 9 indicates he experienced periods of violence, had an impaired memory, had an inability to maintain relationships, or maintain his personal hygiene, the Veteran's VA treatment records indicate that he only experienced a singular period of violence, does not have memory loss to the point of being unaware of the year or close family members names, can maintain a relationship, and has appropriate personal hygiene.  Therefore, while the Veteran endorses some symptoms associated with a 70 percent rating criteria the totality of the evidence of record presents symptoms which are not of the severity as noted in the rating criteria for a 70 percent evaluation. 

In addition the criteria for a 70 percent disability rating include suicidal ideation, impaired impulse control, and intermittently illogical speech.  The Veteran specifically denied suicidal ideation repeatedly in his February 2012 and January 2016 VA examinations.  The Veteran's judgement, insight, and speech were all noted to be normal by the February 2012 and January 2016 VA examiners and in a February 2015 VA treatment record.  

Therefore, a 70 percent disability rating is not warranted because the preponderance of the evidence does not demonstrate that the Veteran's disability picture more closely approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood. The Veteran's symptoms are not consistent with the types and severity of those listed in the criteria for a higher, 70 percent, disability rating.  Therefore, a rating in excess of 50 percent is not warranted for the period of January 31, 2012 to October 17, 2016.

Additionally, the Board notes the Veteran filled an October 2016 claim for a total disability rating based on individual unemployability (TDIU) indicating he was unable to work due to all of his service-connected disabilities which include PTSD, hearing loss, and tinnitus.  The Board notes the Veteran repeatedly indicated he stopped working in 2009 due to a work place injury.  See February 2011 and January 2016 VA examinations and November 2016 Board hearing testimony.  In addition the Veteran endorsed getting along well with his co-workers. See February 2011 VA examination (denied problems at work) and April 2009 Social Security Administration record (indicating  the Veteran reported he has never been fired or laid off from a job because of problems getting along with other people and stating that he gets along well with other people).  As the evidence of record indicates the Veteran stopped working due to a work place injury and not his PTSD, the Board finds the Veteran is not precluded from substantial and gainful employment because of his service-connected PTSD.  


ORDER

Entitlement to an initial 50 percent rating is granted for service-connected PTSD, subject to the rules and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 50 percent for the period of January 31, 2012 to October 17, 2016 is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


